Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 05/30/2019 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 05/30/2019 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/30/2009.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
5. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmich et al. (US Pub. 2008/0258049 A1, hereinafter refer as Kuzmich) in view of Earl (US Pub. 2016/0112192 A1, hereinafter refer as to Earl).

Kuzmich provide a quantum teleportation and secure quantum communication by using entanglement between elements as a resource. Improves communication rates for short memory times by providing entanglement generation and connection architecture using real-time configuration of multiplexed quantum nodes.
Earl provide the system has a first server component, a second server component, consisting of four server components, each coupled to remote receiver units, and client processing systems linked to each of the four server components. The first server component receive information from and respond to requests from client processing systems to validate that quantum state information retrieved from each remote receiver is properly correlated with the configuration of an optical switch prepared for each entangled photon pair and transmit validation, or invalidation, to client processing systems.

As per claim 1, Kuzmich discloses a method, comprising: receiving, by a processing system including a processor (fig. 1 depicted system 100 includes processor, for example), a label value; generating a photon to obtain a generated photon (para. 0064 discloses a single photon can be generated at a predetermined time, for example); adjusting, by the processing system, an orbital angular momentum of the generated photon according to the label value (fig. 3, depicted the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum, for example); generating, by a processing system including a processor, a quantum entangled pair of photons based on the generated photon (para, 0038 discloses for example, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance quantum communication (e.g. in the telecommunication wavelength window, for example), wherein the quantum entangled pair of photons comprises the orbital angular momentum according to the label value; applying, by the processing system (fig. 3 and furthermore para. 0044 discloses the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum L=0 or L=2 is used as level |d>, for example), a quantum state to the quantum entangled pair of photons (para. 0004 discloses systems and methods are disclosed for a quantum communications using a repeater. Via atomic cascade emission, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance communication, for example), while preserving the orbital angular momentum according to the label value (fig. 3 and furthermore para. 0044 discloses the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum L=0 or L=2 is used as level |d>, for example). 

Kuzmich failed to explicitly discloses storing, by the processing system, individual photons to obtain stored photons of the quantum entangled pair of photons in an addressable memory element adapted to store a plurality of entangled pairs of photons comprising the quantum entangled pair of photons, wherein the photons of the entangled pair of photons are retrievable from the addressable memory element to obtain a retrieved entangled pair of photons having the quantum state. 

However, Earl discloses storing, by the processing system, individual photons to obtain stored photons of the quantum entangled pair of photons in an addressable memory element adapted to store a plurality of entangled pairs of photons comprising the quantum entangled pair of photons (para. 0025 discloses the first processing component is configured to control the optical switch to determine which fiber-optic transmission line transmits the first quantum entangled photon and which fiber-optic transmission line transmits the second quantum entangled photon, and to store in a memory device, see paras. 0028,0033, see figure 1, for example), wherein the photons of the entangled pair of photons are retrievable from the addressable memory element to obtain a retrieved entangled pair of photons (para. 0028 discloses the first server component is configured to receive information from and respond to requests from the one or more client processing systems to validate that the quantum state information retrieved from each remote receiver is properly correlated with the configuration of the optical switch prepared for each entangled photon pair and transmitting the validation, or invalidation, to the one or more client processing systems, for example). 

Kuzmich and Earl are analogous art because they both are directed to System for generating public key for use in encryption method used in wired or wireless communications and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuzmich with the specified features of Earl because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Earl with the teaching of Kuzmich in order to respond to requests from client processing systems to validate that quantum state information retrieved from each remote receiver is properly correlated with the configuration of an optical switch prepared for each entangled photon pair and transmit validation, or invalidation, to client processing systems [Earl: Abstract].

As per claim 2 as applied above, Kuzmich as modified Earl discloses wherein the adjusting of the orbital angular momentum further comprises adjusting, by the processing system (fig. 3A of Kuzmich depicted 3, the atomic structure for the cascade emission scheme … level of orbital angular momentum L=0 or L=2 is used as level |d>, for example), a phase adjusting element according to the label value resulting in an adjusted phase adjusting element, wherein interaction between the photon (para. 0049 Kuzmich discloses entangled photon pairs, fo4 example) and the adjusted phase adjusting element changes the orbital angular momentum of the photon (para. 0109 of Kuzmich discloses angular momentum for level, for example).  

As per claim 4 as applied above, Kuzmich as modified Earl discloses wherein the quantum state comprises a quantum spin, a polarization, or both, and where the entangled pair of photons are retrievable from the addressable memory element according to the label value (para. 0028 of Earl discloses the first server component is configured to receive information from and respond to requests from the one or more client processing systems to validate that the quantum state information retrieved from each remote receiver is properly correlated with the configuration of the optical switch prepared for each entangled photon pair and transmitting the validation, or invalidation, to the one or more client processing systems, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 5 as applied above, Kuzmich as modified Earl discloses wherein the storing of the individual photons of the quantum entangled pair of photons (para. 0038 of Kuzmich discloses for example, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance quantum communication (e.g. in the telecommunication wavelength window.) The other one of the entangled pair of photons may be suited for mapping to a long-lived atomic memory (e.g. storage element 115), for example) further comprises: applying, by the processing system, a first electric field to a crystal storage element (para. 0002, 0045 of Kuzmich discloses an electron in a magnetic field, for example); directing, by the processing system, a first individual photon of the quantum entangled pair of photons to the crystal storage element; and altering, responsive to the applying of the first electric field, a harmonic vibration of the crystal storage element according to the quantum state of the first individual photon of the quantum entangled pair of photons (paras. 0002,0045,0050, 0053 and 0065 discloses an electron in a magnetic field. The electron's spin may be either in alignment with the field, which is known as a spin-up state, or opposite to the field, which is known as a spin-down state, for example). 
As per claim 6 as applied above, Kuzmich as modified Earl discloses applying, by the processing system (fig. 1 of Kuzmich depicted quantum computer or quantum communications system, for example), a second electric field to the crystal storage element; and obtaining, responsive to the applying of the second electric field (fig. 1 of Kuzmich depicted 1 is a block diagram of a quantum communications system. System 100 includes a first fiber 105, an interface 110, a storage element 115, and a second fiber 120, for example), a retrieved photon from the crystal storage element, wherein the retrieved photon comprises a quantum state equivalent to the quantum state of the first individual photon of the quantum entangled pair of photons (paras. 0004, 0038, 0049 of Kuzmich discloses systems and methods are disclosed for a quantum communications using a repeater. Via atomic cascade emission, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance communication, for example).  

As per claim 7 as applied above, Kuzmich as modified Earl discloses wherein the retrieved photon comprises an orbital angular momentum equivalent to the orbital angular momentum of the first individual photon of the quantum entangled pair of photons (fig. 3 of Kuzmich, para. 0038 of Kuzmich discloses an entangled pair of photons may be generated, for example and furthermore para. 0044 of Kuzmich discloses orbital angular momentum, for example). 

As per claim 8 as applied above, Kuzmich as modified Earl discloses further comprising removing, by the processing system, unwanted quantum fluctuations from the individual photon of the quantum entangled pair of photons (para. 0004 of Kuzmich discloses an entangled pair of photons may be generated and para. 0107 of Kuzmich discloses remove the sensitivity to phase fluctuations on time-scales slower than the entanglement-length doubling scales, for example).

As per claim 9 as applied above, Kuzmich as modified Earl discloses wherein the removing of the unwanted quantum fluctuations (para. 0107 of Kuzmich discloses remove the sensitivity to phase fluctuations on time-scales slower than the entanglement-length doubling scales, for example) further comprises: filtering, by the processing system, the quantum entangled pair of photons having substantially equal quantum uncertainty in phase and amplitude (para. 0004 of Kuzmich discloses a classical computer or communications system, a qubit is the basic unit of information in a quantum computer or quantum communications system, for example), wherein the filtering of the quantum entangled pair of photons results in an  (para. 0066 of Kuzmich discloses an amplitude modulator generates a linearly polarized, for example).

As per claim 10 as applied above, Kuzmich as modified Earl discloses detecting, by the processing system, retrieval of the quantum entangled pair of photons from the addressable memory element (fig. 10C of Kuzmich discloses addressable memory element, for example); and storing, by the processing system, another quantum entangled pair of photons having a respective quantum state in the addressable memory element according to another label value (para. 0038 of Kuzmich discloses for example, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance quantum communication (e.g. in the telecommunication wavelength window.) The other one of the entangled pair of photons may be suited for mapping to a long-lived atomic memory (e.g. storage element 115.), for example), wherein the another entangled pair of photons is retrievable from the addressable memory element according to the another label value to obtain another retrieved entangled pair of photons having the respective quantum state (para. 0028 or Earl discloses the first server component is configured to receive information from and respond to requests from the one or more client processing systems to validate that the quantum state information retrieved from each remote receiver is properly correlated with the configuration of the optical switch prepared for each entangled photon pair and transmitting the validation, or invalidation, to the one or more client processing systems, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 11, Kuzmich discloses a system, comprising: a processing system including a processor (fig. 1 depicted system 100 includes processor, for example), and a memory that stores executable instructions that (fig. 1 depicted memory (e.g. storage element 115)), when executed by the processing system, facilitate performance of operations, the operations comprising: generating a photon to obtain a generated photon (para. 0064 discloses a single photon can be generated at a predetermined time, for example); identifying a label value; modifying an orbital angular momentum of the photon according to the label value (fig. 3, depicted the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum, for example); generating a quantum entangled pair of photons based on the generated photon (para. 0038 discloses for example, an entangled pair of photons may be generated), wherein the quantum entangled pair of photons comprises the orbital angular momentum according to the label value (para, 0038 discloses for example, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance quantum communication (e.g. in the telecommunication wavelength window, for example); adjusting a quantum state of the quantum entangled pair of photons (para. 0038 discloses for example, an entangled pair of photons may be generated, for example), while preserving the orbital angular momentum according to the label value (fig. 3 and furthermore para. 0044 discloses the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum L=0 or L=2 is used as level |d>, for example).

Kuzmich failed to explicitly discloses storing a photon of the quantum entangled pair of photons to obtain a stored photons of the quantum entangled pair of photons in an addressable memory element adapted to store a plurality of entangled pairs of photons comprising the quantum entangled pair of photons, wherein the photons of the entangled pair of photons are retrievable from the addressable memory element to obtain a retrieved entangled pair of photons having the quantum state.  

However, Earl discloses storing a photon of the quantum entangled pair of photons to obtain a stored photons of the quantum entangled pair of photons in an addressable memory element adapted to store a plurality of entangled pairs of photons comprising the quantum entangled pair of photons (para. 0025 discloses the first processing component is configured to control the optical switch to determine which fiber-optic transmission line transmits the first quantum entangled photon and which fiber-optic transmission line transmits the second quantum entangled photon, and to store in a memory device, see paras. 0028,0033, see figure 1, for example), wherein the photons of the entangled pair of photons are retrievable from the addressable memory element to obtain a retrieved entangled pair of photons having the quantum state (para. 0028 discloses the first server component is configured to receive information from and respond to requests from the one or more client processing systems to validate that the quantum state information retrieved from each remote receiver is properly correlated with the configuration of the optical switch prepared for each entangled photon pair and transmitting the validation, or invalidation, to the one or more client processing systems, for example).

Kuzmich and Earl are analogous art because they both are directed to System for generating public key for use in encryption method used in wired or wireless communications and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuzmich with the specified features of Earl because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the  respond to requests from client processing systems to validate that quantum state information retrieved from each remote receiver is properly correlated with the configuration of an optical switch prepared for each entangled photon pair and transmit validation, or invalidation, to client processing systems [Earl: Abstract].
As per claim 12 as applied above, Kuzmich as modified Earl discloses wherein the adjusting of the orbital angular momentum further comprises adjusting, by the processing system, (fig. 3A of Kuzmich depicted 3, the atomic structure for the cascade emission scheme … level of orbital angular momentum L=0 or L=2 is used as level |d>, for example), a phase adjusting element according to the label value resulting in an adjusted phase adjusting element, wherein interaction between the photon (para. 0049 Kuzmich discloses entangled photon pairs, fo4 example) and the adjusted phase adjusting element changes the orbital angular momentum of the photon (para. 0109 of Kuzmich discloses angular momentum for level, for example).  

As per claim 13 as applied above, Kuzmich as modified Earl discloses wherein the storing of the photon of the quantum entangled pair of photons further comprises: applying a first electric field to a crystal storage element (fig. 1 of Kuzmich depicted memory (e.g. storage element 115) and furthermore para. 0002, 0045 of Kuzmich discloses an electron in a magnetic field, for example),; directing the generated photon as a first individual photon of the quantum entangled pair of photons to the crystal storage element (para, 0038 of Kuzmich discloses for example, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance quantum communication (e.g. in the telecommunication wavelength window, for example); and altering, responsive to the applying of the first electric field (para. 0002, 0045 of Kuzmich discloses an electron in a magnetic field, for example), a harmonic vibration of the crystal storage element according to the quantum state of the first individual photon of the quantum entangled pair of photons (paras. 0002,0045,0050, 0053 and 0065 discloses an electron in a magnetic field. The electron's spin may be either in alignment with the field, which is known as a spin-up state, or opposite to the field, which is known as a spin-down state, for example).

As per claim 14 as applied above, Kuzmich as modified Earl discloses wherein the operations further comprise: applying a second electric field to the crystal storage element (para. 0002, 0045 of Kuzmich discloses an electron in a magnetic field, for example); and obtaining, responsive to the applying of the second electric field, a retrieved photon from the crystal storage element, wherein the retrieved photon comprises a quantum state equivalent to the (paras. 0004, 0038, 0049 of Kuzmich discloses systems and methods are disclosed for a quantum communications using a repeater. Via atomic cascade emission, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance communication, for example).  

As per claim 15 as applied above, Kuzmich as modified Earl discloses wherein the retrieved photon comprises the same orbital angular momentum of the first individual photon of the quantum entangled pair of photons, and wherein the entangled pair of photons are retrievable from the addressable memory element according to the label value (para. 0028 of Earl discloses the first server component is configured to receive information from and respond to requests from the one or more client processing systems to validate that the quantum state information retrieved from each remote receiver is properly correlated with the configuration of the optical switch prepared for each entangled photon pair and transmitting the validation, or invalidation, to the one or more client processing systems, for example).
The same motivational statement applies as set forth above in claim 11.

As per claim 16 as applied above, Kuzmich as modified Earl discloses removing unwanted quantum fluctuations from the first individual photon of the quantum entangled pair of photons (para. 0004 of Kuzmich discloses an entangled pair of photons may be generated and para. 0107 of Kuzmich discloses remove the sensitivity to phase fluctuations on time-scales slower than the entanglement-length doubling scales, for example).

As per claim 17, Kuzmich discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor (fig. 1 depicted system 100 includes processor, for example), facilitate performance of operations, the operations comprising: determining a multi-bit value; adjusting an orbital angular momentum of a photon according to the multi-bit value (fig. 3 depicted 3, the atomic structure for the cascade emission scheme, consistent with embodiments of the invention, may involve excitation by pumps I and II. Pump II and the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum L=0 or L=2 is used as level |d>, for example); generating a quantum entangled pair of photons based on the photon (para. 0064 discloses a single photon can be generated at a predetermined time, for example), wherein the quantum entangled pair of photons (para. 0004 discloses an entangled pair of photons may be generated, for example) comprises the orbital angular momentum according to the multi-bit value (fig. 3 and furthermore para. 0044 discloses the signal photons may lie in the telecommunication wavelength range when a suitable level of orbital angular momentum L=0 or L=2 is used as level |d>, for example).
Kuzmich failed to explicitly discloses applying a quantum state to the quantum entangled pair of photons, while preserving the orbital angular momentum according to the multi-bit value; and directing a photon of the quantum entangled pair of photons to an addressable memory element adapted to store a plurality of entangled pairs of photons comprising the quantum entangled pair of photons, wherein the photons of the entangled pair of photons are retrievable from the addressable memory element according to the multi-bit value to obtain a retrieved entangled pair of photons having the quantum state.  

However, Earl discloses applying a quantum state to the quantum entangled pair of photons, while preserving the orbital angular momentum according to the multi-bit value; and directing a photon of the quantum entangled pair of photons to an addressable memory element adapted to store a plurality of entangled pairs of photons (para. 0025 discloses the first processing component is configured to control the optical switch to determine which fiber-optic transmission line transmits the first quantum entangled photon and which fiber-optic transmission line transmits the second quantum entangled photon, and to store in a memory device, see paras. 0028,0033, see figure 1, for example), comprising the quantum entangled pair of photons, wherein the photons of the entangled pair of photons are retrievable from the addressable memory element according to the multi-bit value to obtain a retrieved entangled pair of photons having the quantum state (para. 0028 discloses the first server component is configured to receive information from and respond to requests from the one or more client processing systems to validate that the quantum state information retrieved from each remote receiver is properly correlated with the configuration of the optical switch prepared for each entangled photon pair and transmitting the validation, or invalidation, to the one or more client processing systems, for example). 

Kuzmich and Earl are analogous art because they both are directed to System for generating public key for use in encryption method used in wired or wireless communications and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuzmich with the specified features of Earl because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Earl with the teaching of Kuzmich in order to respond to requests Earl: Abstract].

As per claim 18 as applied above, Kuzmich as modified Earl discloses wherein the adjusting of the orbital angular momentum further comprises adjusting, by the processing system(fig. 3A of Kuzmich depicted 3, the atomic structure for the cascade emission scheme … level of orbital angular momentum L=0 or L=2 is used as level |d>, for example), a phase adjusting element according to the multi-bit value resulting in an adjusted phase adjusting element(fig. 3A of Kuzmich depicted 3, the atomic structure for the cascade emission scheme … level of orbital angular momentum L=0 or L=2 is used as level |d>, for example), wherein interaction between the photon and the adjusted phase adjusting element changes the orbital angular momentum of the photon (para. 0109 of Kuzmich discloses angular momentum for level, for example). 

As per claim 19 as applied above, Kuzmich as modified Earl discloses wherein the directing of the photon of the quantum entangled pair of photons to the addressable memory element (para, 0038 of Kuzmich discloses for example, an entangled pair of photons may be generated further comprises: applying a first electric field to a crystal storage element; directing the photon as a first individual photon of the quantum entangled pair of photons to the crystal storage element (para, 0038 of Kuzmich discloses for example, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance quantum communication (e.g. in the telecommunication wavelength window, for example); and altering, responsive to the applying of the first electric field (para. 0002, 0045 of Kuzmich discloses an electron in a magnetic field, for example), a harmonic vibration of the crystal storage element according to the quantum state of the first individual photon of the quantum entangled pair of photons (paras. 0004, 0038, 0049 of Kuzmich discloses systems and methods are disclosed for a quantum communications using a repeater. Via atomic cascade emission, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance communication, for example).
  
As per claim 20 as applied above, Kuzmich as modified Earl discloses wherein the operations further comprise: applying a second electric field to the crystal storage element(para. 0002, 0045 of Kuzmich discloses an electron in a magnetic field, for example); and obtaining, responsive to the applying of the second electric field, a retrieved photon from the crystal storage element, (paras. 0004, 0038, 0049 of Kuzmich discloses systems and methods are disclosed for a quantum communications using a repeater. Via atomic cascade emission, an entangled pair of photons may be generated. A first one of the entangled pair may be ideal for long-distance communication, for example).  

7.	Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmich et al. (US Pub. 2008/0258049 A1, hereinafter refer as Kuzmich) in view of Earl (US Pub. 2016/0112192 A1, hereinafter refer as to Earl), further in view of Edamatsu et al. (US Pub. 2009/0016386 A1, hereinafter refer as Edamatsu).

Edamatsu provides a quantum tangle photon pair generation method and furthermore the quantum tangle photon pair of multi-channels having quantum correlation with respect to polarization direction is generated efficiently and hence the production efficiency is improved.

As per claim 3 as applied above in claim1, Kuzmich as modified Earl discloses all claimed language except for wherein the phase adjusting element 
However Edamatsu discloses wherein the phase adjusting element comprises a spiral phase plate, a hologram, a deformable mirror, a birefringent liquid crystal, or any combination thereof (fig. 1 depicted the light-guide means 120 provided in the quantum entangled photon pair producing device 100 is a Michelson interferometer including a polarizing beam splitter 104, quarter-wave plates 105 and 107, a reflective mirror 109, a returning mirror 108, and a split mirror 109, for example). 

Kuzmich as modified by Earl and Edamatsu are analogous art because they both are directed to Quantum tangle photon pair generator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuzmich as modified by Earl with the specified features of Edamatsu because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Earl as modifying by Kuzmich in order for producing quantum entangled photon pairs, in particular, quantum entangled photon pairs having polarization entanglement [Edamatsu: para. 0001].
Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gilbert et al. (Pub. No.: US 2013/0301094 A1) provide systems and methods to robustly inter-convert between polarization -entangled photon pairs and time-entangled photon pairs, such that produced polarization-entangled photons pairs can be converted into time-entangled photon pairs, stored as time-entangled photon pairs to preserve the entanglement for longer periods of time, and then converted back to polarization-entangled photon pairs when ready for manipulation, processing, and measurement by a quantum application.
Figueroa et al. (Pub. No: 2021/0105135 A1) provides quantum network devices, systems, and methods such as, for use in quantum key distribution, quantum entanglement distribution, and/or other quantum communication applications.  
Holbrook (Pub. No.: US 2004/0095582 A1) provide a pair of quantum mechanically entangled photons, typically emitted from a parametric down conversion optical process. Each photon in a twinon has a corresponding twin photon that is correlated with it in frequency (or energy), direction (or momentum) and polarization. Each of these photons loses its individuality when it becomes one-half of an entangled pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





A.G.
November 10, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434